SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Declarations of Commerciality of Light Oil in South Santos Basin Rio de Janeiro, February 23 rd , 2012 – On February 17 th , Petróleo Brasileiro S.A. – Petrobras submitted to the National Petroleum, Natural Gas and Biofuels Agency (ANP), the Declaration of Commerciality for the oil and natural gas accumulations at Tiro and Sidon, located in southern Santos Basin. In the proposal sent to the ANP, these new accumulations were named Bauna and Piracaba, corresponding to the areas of Tiro and Sidon, respectively. These new oil fields are located in Block BMS-40, in shallow waters of Santos Basin, some 200 km off the coast of São Paulo State, and Petrobras has a 100% stake. Total recoverable volumes are estimated at 113.4 million barrels of oil equivalent (boe) for the Bauna Field and 83.1 million boe for the Piracaba Field. Both contain light oil (34 o API for Bauna and 32 o
